In re Chittenden, George et al.; Chit-tenden, Roberta Kay; — Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. B, No. 92-9708; to the Court of Appeal, Fourth Circuit, No. 98-CA-2919.
Granted. Application granted on the issue of whether the attorney may recover interest on advances of funds to the client and, if so, the extent of recovery under the circumstances of this case. Otherwise, the application is denied.1
KIMBALL, J., not on panel.

. A committee is to be appointed to study the revision of Rule 1.8(e) of the Rules of Professional Conduct, regarding financial assistance to a client.